IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-60095
                          Conference Calendar



LOUIS JAMES CLAY, JR.,

                                           Plaintiff-Appellant,

versus

LILLIE BLACKMON SANDERS, Judge
Wilkinson County, Mississippi,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:98-CV-167-BrS
                       - - - - - - - - - -

                           October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Louis James Clay, Jr., Mississippi state prisoner # 08452,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

complaint based on a finding of absolute immunity.     See 28 U.S.C.

§ 1915(e)(2)(B)(iii).    On appeal, Clay argues that the district

court erred when it dismissed his § 1983 complaint and requests

appointment of counsel.    He also argues that the district court

judge presiding over the case should have recused himself

pursuant to Clay’s motion to alter or amend judgment.     See Fed.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60095
                                 -2-

R. Civ. P. 59(e).

     The issue whether the district court judge should have

recused himself pursuant to Clay’s Rule 59(e) motion is not

properly before this court.   Clay filed a notice of appeal after

making the motion but before the district court ruled on the

motion.   Clay did not file a subsequent notice of appeal, nor

amend the previously filed notice of appeal following the denial

of his Rule 59(e) motion.   Such action is a prerequisite to this

court’s jurisdiction.    See Fed. R. App. P. 4(a)(4)(B)(ii).

     The district court properly concluded that Judge Sanders is

entitled to absolute immunity from suit.    See Stump v. Sparkman,

435 U.S. 349, 356-64 (1978); Boyd v. Biggers, 31 F.3d 279, 284

(5th Cir. 1994).    Accordingly, the district court’s dismissal of

Clay’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) is

AFFIRMED.   Clay’s motion for appointment of counsel is DENIED.